1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   VICTOR MARTINEZ AZDAR,                           )   Case No. 1:19-cv-01064-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                            RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     WRESTON, et al.,
                                                      )   FINDINGS AND RECOMMENDATION
15                  Defendants.                       )   RECOMMENDING DISMISSAL OF ACTION
                                                      )   FOR FAILURE TO STATE A COGNIZABLE
16                                                    )   CLAIM FOR RELIEF

17                                                        [ECF No. 8]

18          Plaintiff Victor Martinez Azdar is appearing pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983.

20          Currently before the Court is Plaintiff’s first amended complaint, filed September 11, 2019.

21                                                        I.

22                                      SCREENING REQUIREMENT

23          The Court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court

25   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous or

26   malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[] monetary relief

27   against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

28   ///

                                                          1
1            A complaint must contain “a short and plain statement of the claim showing that the pleader is

2    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

3    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

4    not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

5    U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated

6    in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

7            Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

8    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

9    Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible, which

10   requires sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

11   for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969

12   (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and “facts

13   that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility standard.

14   Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

15                                                         II.

16                                        COMPLAINT ALLEGATIONS

17           The alleged incident took place while Plaintiff was housed at the Kings County Jail, and

18   Plaintiff names Dr. Wreston, Dr. Kamitiski, and Does 1 through 5, as Defendants.

19           On May 5, 2018, while Plaintiff was housed at the Kings County Jail, he woke up to get his

20   lunch. Plaintiff jumped off his upper bed bunk and slipped on the wet floor caused by the toilet flood.

21   Plaintiff landed hard on his feet, slipped and landed hard on his back. Plaintiff felt intense pain in the

22   back of his head, both his feet, back of his neck, and upper and lower back and shoulders.

23           Plaintiff immediately called for the deputy to allow him to get to medical. After submitting

24   medical request slips and informing prison staff of his need for medication attention, Plaintiff was

25   delayed an entire week before x-rays were taken. The medical providers indicated that Plaintiff was

26   fine and that nothing was wrong with him. The x-rays were only taken to determine the extent of

27   injury to Plaintiff’s spine, and not his feet, shoulders or neck. The x-rays were not adequate to

28   determine the injury to the spine because an MRI or CT scan was necessary. Medical personnel failed

                                                           2
1    to take into account the full extent of Plaintiff’s injuries, and he suffers extreme pain in his right

2    shoulder and cannot lift his arm above his head. Plaintiff also suffers pain in his lower back. Plaintiff

3    made requests for an MRI or CT scan, but doctors would say he was “fine” or “you look okay.”

4           On June 3, 2018, Plaintiff filed a medical grievance requesting to be examined by a doctor.

5    Plaintiff submitted over ten medical requests for assistance to no avail. Doctors Wreston and Chi

6    Chuan Kamitiski refused to see Plaintiff and provide medical treatment.

7                                                        III.

8                                                  DISCUSSION

9           A.         Deliberate Indifference to Serious Medical Need

10          Although it is not entirely clear from the first amended complaint, the Court assumes that

11   Plaintiff was a pretrial detainee while he was housed at the Kings County Jail.

12          For a pretrial detainee to state a claim for deliberate indifference to medical needs he must allege

13   that “(i) the defendant made an intentional decision with respect to the conditions under which the

14   plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of suffering serious harm;

15   (iii) the defendant did not take reasonable available measures to abate that risk, even though a reasonable

16   official in the circumstances would have appreciated the high degree of risk involved—making the

17   consequences of the defendant’s conduct obvious; and (iv) by not taking such measures, the defendant

18   caused the plaintiff’s injuries.” Gordon v. City of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018), cert.

19   denied sub nom. Cty. of Orange, Cal. v. Gordon, 139 S.Ct. 794 (2019); Horton by Horton v. City of Santa

20   Maria, 915 F.3d 592, 602 (9th Cir. 2019). “With respect to the third element, the defendant’s conduct

21   must be objectively unreasonable, a test that will necessarily ‘turn[ ] on the facts and circumstances of

22   each particular case.’ ” Gordon, 888 F.3d at 1125 (quoting Castro v. Cty. of Los Angeles, 833 F.3d 1060,

23   1071 (9th Cir. 2016).) “ ‘[M]ere lack of due care by a state official’ does not deprive an individual of

24   life, liberty, or property under the Fourteenth Amendment.” Gordon, 888 F.3d at 1125. Therefore, the

25   plaintiff must “prove more than negligence but less than subjective intent—something akin to reckless

26   disregard.” Id.

27   ///

28   ///

                                                           3
1               After his injury, Plaintiff received x-rays which were negative. While Plaintiff alleges that he

2    requested to have an MRI and/or CT scan, he has failed to allege any facts that either doctor intentionally

3    denied his requests for medical care. Other than conclusory allegations that Drs. Wreston and Kamitiski

4    were his primary physicians and they denied his requests, there are no facts alleged by which the Court

5    can reasonably infer that Dr. Wreston, Dr. Kamitiski, and/or Does 1 through 5 objectively knew of

6    Plaintiff’s medical needs and made an intentional decision with respect to Plaintiff’s medical care. Iqbal,

7    556 U.S. at 678. Further, Plaintiff’s grievances attached to his amended complaint demonstrate that

8    Plaintiff continues to be evaluated and medication provided.                       (First Am. Compl. at pp. 15-16.)1

9    Accordingly, Plaintiff has failed to state a cognizable claim against Dr. Wreston, Dr. Kamitiski, or Does

10   1 through 5.

11                                                               IV.

12                                    CONCLUSION AND RECOMMENDATION

13              Plaintiff’s first amended complaint fails to state a cognizable claim for relief. Plaintiff was

14   previously notified of the applicable legal standards and the deficiencies in his pleading, and despite

15   guidance from the Court, Plaintiff’s amended complaint is largely identical to the original complaint.

16   Based upon the allegations in Plaintiff’s original and first amended complaints, the Court is persuaded

17   that Plaintiff is unable to allege any additional facts that would support a claim for a due process

18   violation or access to the court, and further amendment would be futile. See Hartmann v. CDCR, 707

19   F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny leave to amend when amendment would be

20   futile.”) Based on the nature of the deficiencies at issue, the Court finds that further leave to amend is

21   not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th. Cir. 2000); Noll v. Carlson, 809 F.2d 1446-

22   1449 (9th Cir. 1987).

23              Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

24   Judge to this action.

25   ///

26
27
     1
         References herein to page numbers are to the Court’s ECF pagination headers.
28

                                                                  4
1             Further, for the reasons explained above, it is HEREBY RECOMMENDED that this action be

2    dismissed for failure to state a cognizable claim for relief.

3             This Findings and Recommendation will be submitted to the United States District Judge

4    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

5    days after being served with this Findings and Recommendation, Plaintiff may file written objections

6    with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

7    Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

8    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

9    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

10
11   IT IS SO ORDERED.

12   Dated:     September 18, 2019
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          5
